DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on11/26/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102 (a1)/(a2) as being anticipated by Yuan et al. (CN109571111), hereinafter, Yuan.
Regarding claims 1, 5 and 7, Yuan discloses an ultrasonic vibration workbench provided by this invention, through base, the ultrasonic transducer composite amplitude rod and a clamp fixed on the machine tool or force, then clamping the workpiece to be processed, exerting high frequency and to-be-processed work piece with large amplitude by the clamp of the vibration. the workpiece under high frequency vibration under the high speed rotary cutting tool machining, high speed separation and contact between the tool and the workpiece, realize continuous processing. the ultrasonic vibrating worktable by workpiece do ultrasonic vibration, without limited by the high speed rotation of the cutter makes the process more stable, and is suitable for high-speed cutting environment, which can effectively reduce the cutting force and cutting temperature, reduce the damage of the cutter and ultrasonic transducer and increase the processing quality, especially in glass, ceramic and composite material difficult to process the brittle material has obvious advantages (see: abstract and page 3, 25-37).
Furthermore, Yuan discloses a device for reducing and homogenizing residual stress in a workpiece generated during machining, comprising:                                                                                                                                                               
a bench which includes a bracket (an ultrasonic vibrating workbench, comprising a pedestal 1, see: Fig. 1);
a mounting part on the bottom thereof for mounting on a machine tool (the bottom of the base 1 is provided with a base mounting hole 2, for connection to the tool or force),
a bench surface situated on the bracket (1) and configured for supporting the workpiece to be machined (see: Figs. 2 and 5-8);
a space situated below the bench surface, wherein the bench surface has a plurality of through holes (4) [see: Figs. 3 and 6); and 
a plurality of high-energy acoustic wave exciters (6) situated in the space below the bench surface, each having an exciter body and an emitting end situated at one end of the exciter body, wherein the emitting ends of the high-energy acoustic wave exciters are nested in the through holes on the bench surface (the ultrasonic transducer 3 comprises a front cover plate 5, a piezoelectric ceramic composition 6, back cover plate 8 and tightening bolt 9. piezoelectric ceramics group 6 provided between the front cover 5 and back cover 8, the tightening bolt 9 passes through front cover plate 5, a piezoelectric ceramic composition 6 and back cover 8, so that the front cover 5 and back cover 8 pressing piezoelectric ceramic composition 6. the front cover plate 5 located at the bottom of the cavity, the back cover plate 8 against the input end of the composite horn 12, ultrasonic transducer 3 that uses a piezoelectric ceramic sheet of the converse piezoelectric effect to produce vibration excitation, see page 6, col. 6, lines 1-22).
Regarding claim 2, Yuan discloses the device for reducing and homogenizing residual stress of a workpiece generated during machining as claimed in claim 1, wherein, a shape and curvature of the bench surface are adapted with a shape and curvature of the workpiece (see: Fig. 6).
Regarding claim 3, Yuan discloses the device for reducing and homogenizing residual stress of a workpiece generated during machining as claimed in claim 2, wherein, the shape of the bench surface includes a square, a circle, or a triangle, and the curvature of the bench surface is a concave or convex surface adapted to the workpiece (see: Figs. 1-6).
Regarding claim 4, Yuan discloses the device for reducing and homogenizing residual stress of a workpiece generated during machining as claimed in claim 1, wherein, the emitting ends of the high-energy acoustic wave exciters are arranged at a certain angle with respect to the exciter bodies (see: Figs. 5-6).
Regarding claim 5, Yuan discloses the device for reducing and homogenizing residual stress of a workpiece generated during machining as claimed in claim 1, wherein, the high-energy acoustic wave exciters are arranged in an array (piezoelectrics 6).
Regarding claim 6, Yuan discloses the device for reducing and homogenizing residual stress of a workpiece generated during machining as claimed in claim 5, wherein, the array is a square array, a circular array or a triangular array (more specifically, the front cover plate 5, a piezoelectric ceramic composition 6 and back cover 8 are circular, piezoelectric ceramics group 6 there are two or four piezoelectric ceramic sheets, two adjacent piezoelectric ceramic sheet as a group (see: page 6, lines 23-25).
Regarding claim 7, Yuan discloses the device for reducing and homogenizing residual stress of a workpiece generated during machining as claimed in claim 1, wherein, T-slots, thread holes or positioning holes for fixing the workpiece are further provided on the bench surface (see: Figs. 1-6 and page, last paragraph).
Regarding claim 8, Yuan discloses a method for reducing and homogenizing residual stress in a workpiece generated during machining by using the device as claimed in claim 1, comprising the following steps: fixing the bench on a machine tool (the base 1 fixed on the machine tool by a bolt, and carrying out proper leveling);  
fixing the workpiece to the bench after applying a coupling medium to the workpiece (then connecting ultrasonic transducer 3 and power supply)
machining the workpiece by the machine tool and at the same time emitting high-energy acoustic waves into the workpiece by the high-energy acoustic wave exciters (col. 8, lines 26-; and removing the workpiece and wiping out the couple medium after the machining is completed (using a cutter is rotated to do cutting process, the process precision and surface quality and processing efficiency and is suitable for mass production, see: page 8, line 41 to page 9, line 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (CN109571111), hereinafter, Yuan in view of Vogel et al. (US Patent 4,834,209), hereinafter, Vogel.
Regarding claims 9-10, Yuan does not particularly discloses wherein, the high-energy acoustic waves comprises at least one of high-energy acoustic waves with low-frequency and high-energy, high-energy acoustic waves with high-frequency and low-energy, high-energy acoustic waves with a wide-range frequency band and wide-range energy, and high-energy acoustic waves in longitudinal wave, transverse wave, surface wave and guided wave models  and wherein, the coupling medium is a colloidal medium capable of transmitting sound waves. Vogel discloses FIG. 2 is a schematic view of a group of four sets of transducers that may be mounted on a mandrel (not shown in FIG. 2 for clarity) along a plane parallel to the longitudinal axis of the mandrel. The transducer sets include T.sub.1 R.sub.1, T.sub.2 R.sub.2, T.sub.3 R.sub.3 and T.sub.4 R.sub.4. Each transducer face has two orthogonal dimensions, one of which is equal to one-half the wavelength of a transverse or S-wave propagating through the borehole sidewall. Vogel further discloses n FIG. 3, we show the mechanism by which we receive converted-compressional waves representative of S-waves propagating through the borehole sidewall 16 drilled through formation 12. Transducer T emits a signal or pulse which propagates through the borehole fluid as a compressional pulse represented by the wavefronts 56. When the compressional pulse 56 directly excites the interface between sidewall 16 and fluid 18 at normal incidence (that is, substantially at a right angle to sidewall 16) transverse waves are set up as shown by the double-headed arrows such as 58. (see: col. 6, lines 1-14 and 52-66). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to utilize in Yuan the teachings of Vogel because it discloses an acoustically-insensitive mandrel having a longitudinal axis and the mandrel is adapted to traverse the length of a borehole at different depths therein, parallel to the sidewall thereof wherein a set of two transducers, including a transmitter and a receiver, is mounted on the mandrel. Thus, the transverse waves ripple along the formation/fluid interface, generate converted-compressional waves in the fluid at every point along the way, including the opposite transducer and thereby, making the above combination more effective.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861